          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 1 of 38



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

NATALIA USECHE
125 NE 32nd Street #2114
Miami, FL 33147;

JOYCE BROWN
318 B-2 Knotty Pine Circle
Greenacres, FL 33462;

AMIT DODANI
23964 Strathern Street
West Hills, CA 91304;

NATALIE HERNANDEZ
506 Wheaties Way
Las Vegas, NV 89110;

MICHAEL KAGAN
1909 Plaza de Cordero
Las Vegas, NV 89102;
                                              Case No. ____________________
ANGELA KANG
2645 Gate Ridge Drive
                                            COMPLAINT FOR DECLARATORY,
Austin, TX 78748;
                                             INJUNCTIVE, AND MANDAMUS
                                                      RELIEF
ANGEL LIRA
207 Alicante Aisle
Irvine, CA 92614;

CHARLES PARK
4-15 35th Avenue #3A
Jackson Heights, NY 11374;

ANGEL ULLOA
7245 Espolon Drive
El Paso, TX 79912;

and

KATHI WHITE
5639 Westover Street
Houston, TX 77033,

                       Plaintiffs,
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 2 of 38



v.

DONALD J. TRUMP, in his official capacity as
   President of the United States of America
1600 Pennsylvania Avenue NW
Washington, DC 20006;

UNITED STATES DEPARTMENT OF
   COMMERCE
1401 Constitution Avenue NW
Washington, DC 20230;

UNITED STATES CENSUS BUREAU
4600 Silver Hill Road
Suitland, Prince George’s County, MD 20746;

WILBUR L. ROSS, JR., in his official capacity
   as Secretary of Commerce
1401 Constitution Avenue NW
Washington, DC 20230;

and

STEVEN DILLINGHAM, in his official
    capacity as Director of the United States
    Census Bureau
4600 Silver Hill Road
Suitland, Prince George’s County, MD 20746,


                     Defendants.
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 3 of 38



                                         INTRODUCTION

                1.      Plaintiffs—ten United States citizens and registered voters residing in

California, Florida, Nevada, New York, and Texas—bring this action to stop President Donald J.

Trump and his Administration from violating the Constitution’s absolute command to apportion

congressional seats based upon an enumeration of all persons—regardless of their citizenship or

immigration status—counted through the decennial census.

                2.      On July 21, 2020, President Trump issued a “Memorandum on Excluding

Illegal Aliens From the Apportionment Base Following the 2020 Census” (the “Presidential

Memorandum”) purporting to announce a new “policy of the United States to exclude from the

apportionment base aliens who are not in a lawful immigration status,” and directing the

Secretary of Commerce to execute this policy by providing the President with an estimate of the

number of “illegal aliens” residing in each state.

                3.      The President’s directive is intended to—and will—deprive diverse states

and communities of political power in Congress and the Electoral College and deny the residents

of those states, including Plaintiffs, their rights to equal political representation. This violation of

the Constitution’s equal protection guarantee is the latest act in an ongoing campaign by

Defendants to manipulate the Census and apportionment processes to redistribute political power

in the United States from the growing numbers of racial and ethnic minorities to non-Hispanic

whites.

                4.      Contrary to the Presidential Memorandum’s extraordinary assertion of

executive authority, neither the Constitution nor the governing statutes give the President the

unfettered discretion to determine the number of congressional seats and electoral votes awarded

to each state. The President is not free to substitute his own manufactured population figures for

the “actual enumeration” of the population that the Constitution requires.
                                                   1
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 4 of 38



                 5.    Plaintiffs seek declaratory and injunctive relief to block Defendants from

carrying out President Trump’s lawless arrogation of power and scuttling over two centuries of

constitutional law and practice.

                                   JURISDICTION AND VENUE

                 6.    This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1343 over Plaintiffs’ claims arising under the Constitution and federal statutes and under 28

U.S.C. § 1361. An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201(a), and this Court may grant declaratory relief, injunctive relief, mandamus relief, and

other relief against Defendants pursuant to 28 U.S.C. §§ 2201-2202 and 5 U.S.C. §§ 705-706.

                 7.    Venue is proper under 28 U.S.C. § 1391(e)(1). Defendants United States

Census Bureau and Steven Dillingham reside in Prince George’s County within this District. In

addition, a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in

this District.

                                               PARTIES

                 8.    Plaintiff Natalia Useche is a United States citizen eligible and registered to

vote and residing in Miami, Florida.

                 9.    Plaintiff Joyce Brown is a United States citizen eligible and registered to

vote and residing in Greenacres, Florida.

                 10.   Plaintiff Amit Dodani is a United States citizen eligible and registered to

vote and residing in West Hills, California.

                 11.   Plaintiff Natalie Hernandez is a United States citizen eligible and

registered to vote and residing in Las Vegas, Nevada.

                 12.   Plaintiff Michael Kagan is a United States citizen eligible and registered to

vote and residing in Las Vegas, Nevada.

                                                  2
            Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 5 of 38



               13.     Plaintiff Angela Kang is a United States citizen eligible and registered to

vote and residing in Austin, Texas.

               14.     Plaintiff Angel Lira is a United States citizen eligible and registered to

vote and residing in Irvine, California.

               15.     Plaintiff Charles Park is a United States citizen eligible and registered to

vote and residing in Jackson Heights, New York.

               16.     Plaintiff Angel Ulloa is a United States citizen eligible and registered to

vote and residing in El Paso, Texas.

               17.     Plaintiff Kathi White is a United States citizen eligible and registered to

vote and residing in Houston, Texas.

               18.     Defendant Donald J. Trump is the President of the United States. President

Trump is sued in his official capacity.

               19.     Defendant United States Department of Commerce is a cabinet-level

department of the United States federal government. It oversees the development, content, and

implementation of the federal decennial census, including the 2020 Census, by the United States

Census Bureau.

               20.     Defendant United States Census Bureau (“Census Bureau” or “Bureau”) is

an agency within the Department of Commerce. It is responsible for developing and

implementing the 2020 Census, subject to oversight by the Department of Commerce.

               21.     Defendant Wilbur L. Ross, Jr., is the Secretary of Commerce. He has

responsibility for overseeing the Census Bureau, including with respect to the Bureau’s

responsibility to develop and implement the 2020 Census. Secretary Ross is sued in his official

capacity.



                                                 3
             Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 6 of 38



                22.      Defendant Steven Dillingham is the Director of the United States Census

Bureau. He has responsibility for implementing the 2020 Census. Director Dillingham is sued in

his official capacity.

                                   FACTUAL ALLEGATIONS

I.      THE LEGAL FRAMEWORK GOVERNING CONGRESSIONAL
        APPORTIONMENT AND THE DECENNIAL CENSUS

        A.      The Constitution Requires Congressional Apportionment to be Based on the
                “Whole Number of Persons” Counted by an “Actual Enumeration.”

                23.      Pursuant to the Fourteenth Amendment, Article I, Section 2 of the

Constitution provides: “Representatives shall be apportioned among the several States according

to their respective numbers, counting the whole number of persons in each State, excluding

Indians not taxed.” U.S. Const. amend. XIV, § 2 (the “Apportionment Clause”).

                24.      The adoption of the Fourteenth Amendments following the Civil War

enshrined the principle of equal representation of all persons residing in the United States,

excluding only “Indians not taxed,” in determining congressional apportionment. The use of the

word “person” in the Fourteenth Amendment has always been interpreted to include non-

citizens—regardless of immigration status. Plyler v. Doe, 457 U.S. 202, 210 (1982) (“Aliens,

even aliens whose presence in this country is unlawful, have long been recognized as ‘persons’

guaranteed due process of law by the Fifth and Fourteenth Amendments.”); see Truax v. Raich,

239 U.S. 33, 41 (1915) (“If this could be refused solely upon the ground of race or nationality,

the prohibition of the denial to any person of the equal protection of the laws would be a barren

form of words.”); Li Sing v. United States, 180 U.S. 486, 495 (1901); Wong Wing v. United

States, 163 U.S. 228, 238 (1896); Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886) (“The

Fourteenth Amendment to the Constitution is not confined to the protection of citizens.”).



                                                  4
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 7 of 38



                25.     While drafting the Fourteenth Amendment, Congress considered and

rejected options to limit the population used for congressional apportionment to “voters” or

“citizens.” See Cong. Globe, 39th Cong., 1st Sess. 141 (1866) (remarks of Rep. Blaine) (“These

propositions have differed somewhat in phrase, but they all embrace substantially the one idea of

making suffrage instead of population the basis of apportioning Representatives.”). Instead, the

Fourteenth Amendment credits the important role non-citizens play in society and the importance

of providing representation to those who cannot vote. “As an abstract proposition no one will

deny that population is the true basis of representation; for women, children and other non-voting

classes may have as vital an interest in the legislation of the country as those who actually

deposit the ballot.” Id. The ratification of the Fourteenth Amendment embodied a deliberate

choice to include everyone residing within the United States in determining congressional

apportionment.

                26.     Even at the Founding, the “whole number of persons in each State” for

apportionment purposes was understood to mean all persons present in the country (other than

Indians not taxed) without regard to voting eligibility, citizenship, or immigration status.

Representatives were to be “apportioned among the several States which may be included within

this Union, according to their respective Numbers, which shall be determined by adding to the

whole Number of free Persons, including those bound to Service for a Term of Years, and

excluding Indians not taxed, three fifths of all other Persons.” U.S. Const. art. I, § 2, cl. 3

(amended 1868). Although the stain of the “three fifths” clause applicable to enslaved people

was not removed until after the Civil War, the Constitution has always embraced the principle

that all persons living in the United States must be counted.




                                                   5
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 8 of 38



                27.     The Constitution’s original use of the word “persons” in this clause was

intentional. “Endorsing apportionment based on total population, Alexander Hamilton declared:

‘There can be no truer principle than this—that every individual of the community at large has an

equal right to the protection of government.’” Evenwel v. Abbott, 136 S. Ct. 1120, 1127 (2016)

(quoting The Federalist No. 54, p. 284 (G. Carey & J. McClellan eds. 2001)); see id. (“‘It is a

fundamental principle of the proposed constitution,’ James Madison explained in the Federalist

Papers, ‘that . . . the aggregate number of representatives allotted to the several states, is to be . . .

founded on the aggregate number of inhabitants.’”) (quoting 1 Records of the Federal

Convention of 1787, p. 473 (M. Farrand ed. 1911)).

                28.     The Supreme Court has summarized the Founders’ intent regarding this

provision as follows: “The debates at the [Constitutional] Convention make at least one fact

abundantly clear: that when the delegates agreed that the House should represent ‘people’ they

intended that in allocating Congressmen the number assigned to each State should be determined

solely by the number of the State’s inhabitants.” Wesberry v. Sanders, 376 U.S. 1, 13 (1964)

(emphasis added). “The Constitution embodied Edmund Randolph’s proposal for a periodic

census to ensure ‘fair representation of the people,’ an idea endorsed by [George] Mason as

assuring that ‘numbers of inhabitants’ should always be the measure of representation in the

House of Representatives.” Id. at 13-14.

                29.     In 1929, during a debate over a constitutional amendment, the Senate’s

Legislative Counsel advised Congress that “the evidence of the records of the Constitutional

Convention, and the uniform past congressional construction of the term by Congress in its

apportionment legislation, all lead to the conclusion that the term ‘persons’ as used in section 2

of the fourteenth amendment includes aliens as well as citizens.” 71 Cong. Rec. 1822 (1929).



                                                    6
            Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 9 of 38



Counsel therefore gave its opinion that “there is no constitutional authority for the enactment of

legislation excluding aliens from enumeration for the purposes of apportionment of

Representatives among the States.” Id.

                30.     Total population count as the basis for apportionment honors the fact that

representatives serve all their constituents, those who vote for them and those who do not, as

well as those who are unqualified to vote for any number of reasons. Evenwel, 136 S. Ct. at 1132

(“As the Framers of the Constitution and the Fourteenth Amendment comprehended,

representatives serve all residents, not just those eligible or registered to vote.”).

                31.     The Constitution further requires that “the whole number of persons” be

determined through an “actual Enumeration.” U.S. Const. art. I, § 2, cl. 3 (the “Enumeration

Clause”).

                32.     At the Founding, the term “enumeration” was understood to “require[] an

actual counting, and not just an estimation of number.” Utah v. Evans, 536 U.S. 452, 492-93

(2002) (Thomas, J., concurring in part and dissenting in part) (quoting Dep’t of Commerce v.

U.S. House of Representatives, 525 U.S. 316, 346–47 (1999) (Scalia, J., concurring in part)).

This concept of an “actual Enumeration” is “incompatible . . . with gross statistical estimates.”

Id.

                33.     The Enumeration Clause thus requires the Secretary of Commerce and

Census Bureau to undertake an actual counting to obtain the data used for apportionment

purposes. Statistical estimates and aggregate data cannot substitute for “efforts to reach

households and enumerate each individual.” Utah v. Evans, 536 U.S. at 476–77 (majority

opinion).




                                                   7
            Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 10 of 38



       B.       Federal Statutes and Regulations Reinforce the Constitutional Requirement
                That Non-Citizens Must Be Counted in the Decennial Census and Included
                in the Apportionment Base.

                34.    The Constitution commands that an “actual Enumeration” of the

population shall be conducted every ten years “in such Manner as [Congress] shall by Law

direct.” U.S. Const. art. I, § 2, cl. 3. Congress has exercised this constitutional authority by

enacting Title 13 of the United States Code, which governs the Census and is commonly referred

to as the Census Act. See Dep’t of Commerce v. U.S. House, 525 U.S. at 320. For the 2020

Census, the Census Act requires the Secretary of Commerce to “take a decennial census of

population as of” April 1, 2020. 13 U.S.C. § 141(a).

                35.    Although Congress has delegated to the Secretary of Commerce primary

responsibility for conducting the decennial census, the Secretary is bound to “perform the

functions and duties imposed upon him by [Title 13],” 13 U.S.C. § 4, and has no discretion or

authority in conducting the decennial census beyond that conferred by the Census Act itself. See,

e.g., Dep’t of Commerce v. U.S. House, 525 U.S. at 334-44.

                36.    The Secretary is required to report to the President by January 1, 2021,

“[t]he tabulation of total population by States” under the decennial census “as required for the

apportionment of Representatives in Congress among the several States.” 13 U.S.C. § 141(b).

By its plain terms, the Act requires the Secretary to report to the President the “total population”

of the States and not some other measure.

                37.    Under 2 U.S.C. § 2a(a), the President is required to “transmit to the

Congress “a statement showing” two specific items: (i) “the whole number of persons in each

State, excluding Indians not taxed, as ascertained under the . . . decennial census of the

population,” and (ii) “the number of Representatives to which each State would be entitled under



                                                  8
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 11 of 38



an apportionment of the then existing number of Representatives by the method known as the

method of equal proportions, no State to receive less than one Member.” 2 U.S.C. § 2a(a).

               38.     This statutory requirement that the President provide Congress with a

statement of the “whole number of persons in each State, excluding Indians not taxed” mirrors

the wording of the Constitution’s Apportionment Clause, as amended by the Fourteenth

Amendment, which commands that congressional apportionment be conducted based on the

States’ “respective numbers, counting the whole number of persons in each State, excluding

Indians not taxed.” U.S. Const. art. I, § 2, cl. 3; U.S. Const. amend. XIV, § 2 (emphasis added).

Moreover, the statute makes plain that the required statement of the “whole number of persons in

each State” must report the figures “as ascertained under the . . . decennial census”—not by

some other ad hoc data collection or survey. 2 U.S.C. § 2a(a) (emphasis added).

               39.     The U.S. Supreme Court has held that the President holds no discretion in

performing the “admittedly ministerial” calculation of “[t]he number of Representatives to which

each State would be entitled” based upon the “whole number of persons in each State” pursuant

to 2 U.S.C. § 2a(a). Franklin v. Massachusetts, 505 U.S. 788, 799 (1992). The President’s

discretion over the reporting of “the whole number of persons in each State” as ascertained under

the decennial census is likewise limited: the President must transmit the results of the “actual

Enumeration” of all “persons” counted in the decennial census as the Constitution and the

Census Act require.

               40.     The Census Act confirms and specifies what the Constitution and two

centuries of practice command: for purposes of apportionment, the decennial census figures must

reflect a person-by-person count of every inhabitant of every State where each such person

resides. While 13 U.S.C. § 141(a) authorizes the Secretary of Commerce to use “sampling



                                                 9
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 12 of 38



procedures and special surveys” for some purposes, statistical sampling “for the determination of

population for purposes of apportionment of Representatives in Congress among the several

States” is strictly prohibited. 13 U.S.C. §§ 141(a), 195.

               41.     Indeed, Congress has distinguished the “actual Enumeration” required by

the Constitution from other data yielded by statistical sampling and statistical adjustments,

finding that “the use of statistical sampling or statistical adjustment in conjunction with an actual

enumeration to carry out the census with respect to any segment of the population poses the risk

of an inaccurate, invalid, and unconstitutional census.” Pub. L. No. 105-119, tit. II, § 209(a)(7),

111 Stat. 2480 (1997) (codified at 13 U.S.C. § 141 note).

               42.     Contrary to the unsupported assertion in the Presidential Memorandum,

the determination of which “persons should be considered ‘inhabitants’ for the purpose of

apportionment” does not require an “exercise of judgment.” Presidential Memorandum § 1. By

its plain meaning, an inhabitant is any person who lives in or regularly occupies a place.

               43.     This plain meaning is further underscored by the Census Bureau’s

“Residence Rule,” which specifies the Bureau’s criteria for “count[ing] everyone in the right

place during the decennial census.” Census Residence Criteria and Residence Situations

(“Residence Rule”), 83 Fed. Reg. 5525, 5526 (Feb. 8, 2018).

               44.     The Residence Rule, which was promulgated by the Department of

Commerce pursuant to formal notice-and-comment rulemaking procedures, provides that

undocumented immigrants and other “citizens of foreign countries living in the United States”

must be “[c]ounted at the U.S. residence where they live and sleep most of the time.” Id. at 5533.

As the Residence Rule expressly affirmed, the practice of counting all persons at their place of




                                                 10
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 13 of 38



residence is centuries-old and goes back to the law authorizing the first Census, the Act of March

1, 1790, which called for persons to be enumerated at their “usual place of abode.” Id. at 5526.

               45.     During the notice-and-comment procedure for the Residence Rule, the

Census Bureau considered and rejected a comment that “expressed concern about the impact of

including undocumented people in the population counts for redistricting because these people

cannot vote.” Id. at 5530. To the contrary, the Census Bureau reaffirmed its longstanding

guidance that “[f]oreign citizens are considered to be ‘living’ in the United States if, at the time

of the census, they are living and sleeping most of the time at a residence in the United States.”

Id.

               46.     The population figures “ascertained under . . . the decennial census”

therefore necessarily include all persons “living and sleeping most of the time at a residence in

the United States”—that is, all inhabitants of every State, regardless of their citizenship or

immigration status. Neither the Constitution nor federal statutory law (or the regulations

promulgated thereunder) afford Defendants any discretion or latitude to exclude from the

apportionment base any person enumerated as part of the decennial census. The contrary

assertions in the Presidential Memorandum are ultra vires and in contravention of well-

established law.

       C.      The “Information” Demanded by the Presidential Memorandum Must
               Satisfy the Census Bureau’s Procedural and Statistical Requirements.

               47.     The Presidential Memorandum directs the Secretary of Commerce to

provide the President with certain “information” that would “permit[]” him to carry out his

announced intention to exclude “illegal aliens” from the congressional apportionment base.

Presidential Memorandum § 3. But no “information” can even arguably be used by the President




                                                 11
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 14 of 38



for such purpose unless it is collected for the decennial census by the Census Bureau, consistent

with the Census Act and the rigorous regulatory framework governing the Bureau’s work.

                48.      The Census Bureau is a “statistical agency” within the “Federal statistical

system,” which is designed to guarantee that the Census Bureau provides impartial, unbiased,

and objective data consistent with the highest standards of statistical accuracy and reliability. All

data collection efforts by the Bureau are subject to the standards and directives of the Office of

Management and Budget (“OMB”) under the Paperwork Reduction Act, 44 U.S.C. §§ 3501–

3521, and the Information Quality Act , see Consolidated Appropriations Act of 2001, Pub. L.

No. 106-554, 114 Stat. 2763 (2000) (amending the Paperwork Reduction Act).

                49.     The Paperwork Reduction Act requires OMB to “coordinate the activities

of the Federal statistical system to ensure . . . the integrity, objectivity, impartiality, utility, and

confidentiality of information collected for statistical purposes.” 44 U.S.C. § 3504(e)(1). The Act

also confers the OMB Director with discretion to “review and approve proposed agency

collections of information.” Id. § 3504(c)(1).

                50.     The Information Quality Act reinforces the aims of the Paperwork

Reduction Act by instructing OMB and federal agencies to issue guidance for “ensuring and

maximizing the quality, objectivity, utility, and integrity of information they disseminate.”

Consolidated Appropriations Act of 2001, Pub. L. No. 106-554, § 515(a), 114 Stat. 2763 (2000)

(amending the Paperwork Reduction Act).

                51.     For example, under OMB Statistical Policy Directive No. 1, federal

statistical agencies such as the Census Bureau must “apply sound statistical methods to ensure

statistical products are accurate” and “produce data that are impartial, clear, and complete and

are readily perceived as such by the public.” Office of Mgmt. and Budget, Statistical Policy



                                                    12
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 15 of 38



Directive No. 1, Fundamental Responsibilities of Fed. Statistical Agencies and Recognized

Statistical Units, 79 Fed. Reg. 71610, 71615 (Dec. 2, 2014). The directive further advises that the

Census Bureau “must function in an environment that is clearly separate and autonomous from

the other administrative, regulatory, law enforcement, or policy-making activities within their

respective Departments” and “must be able to conduct statistical activities autonomously when

determining what information to collect and process.” Id.

               52.     Pursuant to its obligations under the Information Quality Act, the Census

Bureau has also issued stringent Information Quality Guidelines that require it to “provide

information that is accurate, reliable and unbiased.” U.S. Census Bureau, Information Quality:

Objectivity, https://www.census.gov/about/policies/quality/guidelines/objectivity.html (last

visited July 29, 2020). The Bureau accomplishes this “by using reliable data sources and sound

analytical techniques.” Id.

               53.     Under the Census Act and the federal statistical agency framework, it is

the Census Bureau that conducts the decennial census subject to these exacting statistical

standards and controls. Neither the President nor the Secretary of Commerce can collect data

involving the Census on an ad hoc basis, in the dark and off on their own. Any “information”

that is used to modify or subtract from the “actual Enumeration” of the “whole number of

persons in each State ascertained under . . . the decennial census,” without first satisfying all of

the procedural and statistical quality standards applicable to the Census Bureau’s data collection

activities, constitutes a per se violation of federal law. Any action taken by the Secretary

intended to supply such tainted “information” outside this established regulatory framework is

contrary to law and should be enjoined.




                                                  13
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 16 of 38



II.    THE TRUMP ADMINISTRATION’S EFFORTS TO USE THE 2020 CENSUS TO
       SHIFT POLITICAL POWER TO NON-HISPANIC WHITES

               54.     Defendants’ attempt to exclude undocumented non-citizens from the

apportionment base is just the latest effort in their ongoing discriminatory scheme to dilute the

voting power of non-whites, Hispanics, 1 and immigrants of color, and to shift political power to

non-Hispanic whites.

       A.      Defendants’ Efforts to Gather Citizenship Data to Shift Voting Power from
               Non-Whites, Hispanics, and Immigrants of Color to Non-Hispanic Whites.

               55.     At the outset of the Trump presidency, members of the Administration

worked with Dr. Thomas Hofeller, a well-known Republican redistricting strategist, to pursue

citizenship data that could be used to shift the distribution of political representation away from

racial and ethnic minorities.

               56.     Hofeller had studied the potential impact of excluding non-citizens from

the population for purposes of allocating political representation and determined that such

exclusion would dilute the political power of diverse communities and would thus “be

advantageous to Republicans and Non-Hispanic Whites.” Pls.’ Mot. for Order to Show Cause

Ex. D at 9, New York v. Dep’t of Commerce, No. 18-CV-2921 (S.D.N.Y. May 31, 2019), ECF

No. 595-1.

               57.     Hofeller concluded that effectuating this scheme would require the

addition of a citizenship question to the 2020 Census, as such a question would generate the data

necessary to exclude non-citizens from the population base. Hofeller then discussed this strategy

with Mark Neuman, the Trump transition official responsible for issues related to the Census.




1
  The federal government recognizes “Hispanic or Latino” as a single ethnicity. For purposes of
this Complaint, Plaintiffs refer to this group as “Hispanic.”

                                                 14
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 17 of 38



Neuman went on to serve as a “trusted advisor” to Secretary Ross on Census issues. Mem. Op. at

7, Kravitz v. U.S. Dep’t of Commerce, No. 8:18-cv-01041-GJH (D. Md. June 24, 2019), ECF No.

175.

                58.      Meanwhile, Kris Kobach, who advised the President on immigration

issues during the 2016 presidential campaign and also served on the Trump transition team,

urged the President to add a citizenship question to the 2020 Census questionnaire because

California in particular has had its “congressional seats inflated by counting illegal aliens.”

Bryan Lowry, That Citizenship Question on the 2020 Census? Kobach Says He Pitched It to

Trump, Kan. City Star (Mar. 27, 2018, 2:01 p.m.), https://www.kansascity.com/news/politics-

government/article207007581.html. Kobach stated to the media that President Trump was

“absolutely . . . interested in this.”

                59.      At the behest of the Chief White House Strategist Steve Bannon, Kobach

also communicated with Secretary Ross during the early days of the Trump Presidency about

excluding undocumented immigrants from the congressional apportionment. Kobach and

Secretary Ross discussed the effect that asking about citizenship status as part of the decennial

census would have on “congressional apportionment.” Findings of Fact and Conclusions of Law

at 9, Kravitz v. U.S. Dep’t of Commerce, No. 8:18-cv-01041-GJH (D. Md. Apr. 5, 2019), ECF

No. 154.

                60.      Secretary Ross also discussed with his own senior staff the possibility of

excluding undocumented immigrants from the population for purposes of congressional

apportionment. For example, on March 10, 2017, Deputy Chief of Staff and Director of Policy

Earl Comstock emailed the Secretary an article entitled “The Pitfalls of Counting Illegal




                                                  15
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 18 of 38



Immigrants” in response to the Secretary’s inquiry into whether undocumented people were

counted for apportionment purposes. Id. at 8-9.

               61.     Secretary Ross, Neuman, and other government officials then worked with

Hofeller to effectuate the scheme of obtaining citizenship data in order to dilute the votes of

minorities for the benefit of non-Hispanic whites. With Secretary Ross’s blessing, Hofeller

helped to ghostwrite a letter from the Department of Justice (“DOJ”) purporting to request the

inclusion of a citizenship question on the 2020 Census questionnaire. Mem. Op. at 7-8, Kravitz v.

U.S. Dep’t of Commerce, No. 8:18-cv-01041-GJH (D. Md. June 24, 2019), ECF No. 175.

               62.     Neuman delivered that draft letter to John Gore, Acting Assistant Attorney

General for the Civil Rights Division. Id. at 8. Gore would later formally request the Census

Bureau to include the citizenship question in the 2020 Census. Gore claimed the data would

assist DOJ in complying with its obligations under the Voting Rights Act (“VRA”). But this

explanation was pure pretext. Far from seeking to protect voting rights, the Administration was

putting a plan in motion to curtail the voting rights of millions of Americans.

               63.     In March 2018, Secretary Ross announced the government’s intention to

include a citizenship question on the 2020 Census. See Wilbur Ross, Reinstatement of a

Citizenship Question on the 2020 Decennial Census Questionnaire (Mar. 26, 2018),

https://www.commerce.gov/sites/default/files/2018-03-26_2.pdf. In defending that decision, the

Secretary parroted the pretextual rationale concocted by Hofeller’s allies at DOJ that obtaining

citizenship data would help DOJ to enforce the VRA. Plaintiffs from around the country

challenged the Department’s decision to include the citizenship question in the 2020 Census, and

several courts—including this Court—agreed that the Department’s announced action violated




                                                  16
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 19 of 38



the Administrative Procedure Act (“APA”) and enjoined the Department from proceeding. See

Kravitz v. U.S. Dep’t of Commerce, 366 F. Supp. 3d 681, 756 (D. Md. 2019).

               64.     Ultimately, when a parallel lawsuit reached the U.S. Supreme Court, the

Court agreed that Secretary Ross’s plan to include a citizenship question on the 2020 Census was

unlawful under the APA. The Court found the Department’s explanation that citizenship data

would aid with implementing the VRA to be “contrived” and “incongruent with what the record

reveal[ed] about the agency’s priorities and decisionmaking process.” Dep’t of Commerce v. New

York, 139 S. Ct. 2551, 2575 (2019). It therefore affirmed the lower court’s decision enjoining

Secretary Ross from including the citizenship question on the 2020 Census.

               65.     Details of Hofeller’s hidden campaign to dilute the votes of diverse

communities did not come to light until after multiple district courts had enjoined the

Department of Commerce from proceeding with a citizenship question in the 2020 Census. Upon

discovery of documents from Hofeller’s files that evidenced this scheme, and while the parallel

case before the Supreme Court was pending, the Kravitz court issued an order indicating that it

would reconsider its prior ruling rejecting plaintiffs’ equal protection challenge to the inclusion

of a citizenship question because the “new evidence potentially connects the dots between a

discriminatory purpose—diluting Hispanics’ political power—and Secretary Ross’s decision.”

Mem. Op. at 8, Kravitz v. U.S. Dep’t of Commerce, No. 8:18-cv-01041-GJH (D. Md. June 24,

2019), ECF No. 175.

               66.     Undeterred by their setback before the Supreme Court, President Trump

and Secretary Ross moved forward with their plan. On July 11, 2019—just two weeks after the

Supreme Court invalidated the inclusion of the citizenship question in the 2020 Census—the

President issued an executive order directing federal agencies, including the Department of



                                                 17
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 20 of 38



Homeland Security, the Department of State, the Social Security Administration, and the

Department of Health and Human Services, to “promptly provide the Department [of

Commerce]” information that would help the Department “in determining the number of

citizens, non-citizens, and illegal aliens in the country.” Executive Order 13880, Collecting

Information About Citizenship Status in Connection With the Decennial Census § 3, 84 Fed.

Reg. 33821, 33821 (July 11, 2019) (the “2019 Executive Order”).

                67.     When announcing the 2019 Executive Order from the Rose Garden, the

President declared, “I’m here to say we are not backing down on our effort to determine the

citizenship status of the United States population.”

                68.     The 2019 Executive Order made clear that the data would be used to

suppress the voting rights of diverse communities by allowing “States to design State and local

legislative districts based on the population of voter-eligible citizens.” Id. § 1. According to

President Trump, “States could more effectively exercise this option”—i.e., dilute the votes of

districts with larger populations of non-citizens and undocumented non-citizens—“with a more

accurate and complete count of the citizen population.” Indeed, the 2019 Executive Order admits

that the President had been in contact with “some State officials” who were “interested in such

data for districting purposes.” Id.

                69.     Contemporaneous statements by the President reflect that the 2019

Executive Order was motivated by a desire to harm the political interests of immigrant

communities. On July 1, President Trump claimed in public remarks that “Democrats want to

treat the illegals, with healthcare and other things, better than they treat the citizens of this

country.” Remarks by President Trump at Signing of H.R. 3401, White House (July 1, 2019)

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-h-r-3401/.



                                                   18
            Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 21 of 38



Several days later he admitted the true reason for seeking citizenship data: “Number one, you

need it for Congress. You need it for Congress, for districting.” Remarks by President Trump

Before Marine One Departure, White House (July 5, 2019),

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-one-

departure-51/.

                 70.     These public statements are consistent with comments President Trump

has made since the dawn of his 2016 campaign demonizing immigrant communities and

Hispanics. He has claimed that Mexican immigrants are “not Mexico’s ‘best,’ but are ‘people

that have lots of problems,’ ‘the bad ones,’ ‘criminals, drug dealers, [and] rapists.’” Batalla Vidal

v. Nielsen, 291 F. Supp. 3d 260, 276 (E.D.N.Y. 2018). And “in August 2017, [President Trump]

referred to undocumented immigrants as ‘animals’ who are responsible for ‘the drugs, the gangs,

the cartels, the crisis of smuggling and trafficking, MS 13.’” Regents of the Univ. of Cal. v. U.S.

Dep’t of Homeland Sec., 298 F. Supp. 3d 1304, 1314 (N.D. Cal. 2018). As these statements

demonstrate, the 2019 Executive Order was not simply aimed at developing more accurate

citizenship data; it was a critical step in Defendants’ plot to exclude the groups they demonized

from the body politic.

       B.        The July 21, 2020 Presidential Memorandum.

                 71.     On July 21, 2020, President Trump issued the Presidential Memorandum

titled “Excluding Illegal Aliens From the Apportionment Base Following the 2020 Census.”

                 72.     The Presidential Memorandum acknowledges that the government is

required by law to conduct a decennial census in which it enumerates the “whole number of

persons in each State.” Presidential Memorandum § 1. It further claims that the President has

discretion to determine “which persons should be considered ‘inhabitants’” of each State. Id. The



                                                 19
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 22 of 38



Presidential Memorandum then concludes that this discretion grants the President authority to

“exclude from the apportionment base aliens who are not in a lawful immigration status.” Id.

                73.     Neither the President nor anyone in the federal government has provided a

legal basis for this startling claim of executive authority. According to the Presidential

Memorandum, excluding undocumented non-citizens from the count would be “more consonant

with the principles of representative democracy.” Id. § 2. And it would avoid “reward[ing]”

unnamed states that President Trump claims have “adopt[ed] policies that encourage illegal

aliens to enter this country.” Id.

                74.     Relying on this bald assertion, the Presidential Memorandum announces

that “it is the policy of the United States to exclude from the apportionment base aliens who are

not in a lawful immigration status under the Immigration and Nationality Act . . . to the

maximum extent feasible and consistent with the discretion delegated to the executive branch.”

Id. § 2.

                75.     The Presidential Memorandum then directs the Secretary of Commerce to

provide information to the President that will allow him to exclude undocumented non-citizens

from the apportionment. Id. § 3. In doing so, the Presidential Memorandum notes that the 2019

Executive Order had directed the Department of Commerce to compile data on the number of

“illegal aliens” in the country “for the purpose of conducting the apportionment.” Id. § 1.

                76.     Upon information and belief, the Department of Commerce has issued

directives to the Census Bureau to implement the policy announced in the Presidential

Memorandum and exclude undocumented non-citizens from the enumeration used for

congressional apportionment. Defendants’ implementation of the Presidential Memorandum




                                                 20
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 23 of 38



constitutes final agency action that is judicially reviewable under the Administrative Procedure

Act (“APA”). 5 U.S.C. §§ 704, 706.

III.    PLAINTIFFS’ INJURIES RESULTING FROM DEFENDANTS’ UNLAWFUL
        CONDUCT

                77.     Defendants’ exclusion of undocumented non-citizens from the

apportionment base, as announced and directed by the Presidential Memorandum, will harm

Plaintiffs by: (i) causing their states to be unlawfully deprived of representation in the U.S.

House of Representatives and electoral votes in the Electoral College, thereby diluting Plaintiffs’

votes; and (ii) causing a disproportionate undercount in the states and localities in which

Plaintiffs reside that will in turn result in the dilution of Plaintiffs’ votes, a loss of political

representation, and under-allocation of federal funding to Plaintiffs’ communities.

        A.      The Presidential Directive Will Reduce Plaintiffs’ Political Representation
                and Dilute Their Voting Power by Excluding Undocumented Immigrants
                from the Apportionment Base.

                78.     The exclusion of undocumented non-citizens from the apportionment base

for purposes of allocating seats in the U.S. House of Representatives, as announced and directed

by the Presidential Memorandum, will undoubtedly alter how those seats are allocated among the

states. Those states with larger undocumented immigrant populations will lose seats. These lost

seats would be transferred to states that are comparatively less diverse, bolstering the political

power of non-Hispanic whites.

                79.     The Pew Research Center has estimated that “if unauthorized immigrants

were excluded from the apportionment count, California, Florida and Texas would each end up

with one less congressional seat than they would have been awarded based on population change

alone.” See Jeffrey S. Passel & D’Vera Cohn, How Removing Unauthorized Immigrants from

Census Statistics Could Affect House Reapportionment, Pew Research Center (July 24, 2020),


                                                    21
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 24 of 38



https://www.pewresearch.org/fact-tank/2020/07/24/how-removing-unauthorized-immigrants-

from-census-statistics-could-affect-house-reapportionment/. All of those states have a lower

percentage of non-Hispanic whites and higher percentages of non-whites, Hispanics, and

immigrants than the national averages. Pew further estimates that Alabama, Minnesota, and

Ohio—which all have a higher percentage of non-Hispanic whites and lower percentages of non-

whites, Hispanics, and immigrants than the national averages—would each gain a congressional

seat.

               80.     Plaintiffs residing in states that lose a congressional seat due to the

Presidential Memorandum’s unlawful directive will suffer the direct dilution of their vote. The

loss of congressional representation will also weaken their ability to engage with the federal

government through their representatives and decrease their influence over policy on the federal

level.

               81.     The damage would not, however, be limited to congressional

representation. Defendants’ unlawful scheme would also weaken Plaintiffs’ influence over future

presidential elections. Under the Constitution, each state is entitled to a number of electors in the

Electoral College equal to each state’s membership in the Senate and the House of

Representatives. U.S. Const. art. II, § 1, cl. 2. Thus, each state that loses a seat in the House

likewise loses an elector in the Electoral College. The political influence and voting power of

each Plaintiff residing in those states would be diluted as a result.

               82.     The Electoral College already undermines the political power of racial and

ethnic minorities in presidential elections. At the Founding, the Electoral College gave outsized

influence to the white citizens of Southern, slave-owning states who were entitled to additional

seats in the House (and hence, additional electors in the Electoral College) because three fifths of



                                                  22
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 25 of 38



their enslaved populations were counted for purposes of apportionment. Even after the

Fourteenth Amendment eliminated the three-fifths clause, the Electoral College has continued to

curtail the influence of minority voters. Because most states require their electors to cast their

votes in favor of the candidate who wins the popular vote in that state, the votes of minority

groups are often insufficient to affect the outcome of a presidential election. See Wilfred

Codrington III, The Electoral College’s Racist Origins, The Atlantic (Nov. 17, 2019),

https://www.theatlantic.com/ideas/archive/2019/11/electoral-college-racist-origins/601918/. By

excluding undocumented non-citizens from the apportionment base and effectively transferring

power in the Electoral College from more diverse states to less diverse states, the Presidential

Memorandum’s directive worsens the anti-minority bias baked into the Electoral College.

                83.     The unlawful policy announced and directed in the Presidential

Memorandum also risks diluting Plaintiffs’ political power in state and local elections. As

President Trump made clear in his 2019 Executive Order, one purpose of the unlawful scheme is

to provide citizenship data to the states so they can draw legislative districts in a manner that

weakens the voting strength of communities with large populations of undocumented non-

citizens. 2019 Executive Order § 1. If states exclude undocumented non-citizens for purposes of

redistricting, they could redraw district lines to pack immigrant populations together in fewer

districts, thus diluting the relative voting strength of individuals in those districts.

                84.     This is not just a hypothetical side-effect of Defendants’ actions.

According to the 2019 Executive Order, “some State officials” have already requested

citizenship data from the federal government so that they can use that data in their next round of

redistricting. Id. Indeed, Hofeller urged the Administration to include a citizenship question in

the 2020 Census precisely so that data could be used by state legislatures to advantage



                                                   23
            Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 26 of 38



Republicans and non-Hispanic whites. In light of this history, there is a substantial risk that

Defendants’ allies in state government will follow Defendants’ lead and take advantage of this

opportunity to artificially inflate the political power of non-Hispanic white communities for

years to come.

       B.        The Presidential Directive Will Exacerbate the Undercount in Plaintiffs’
                 States and Localities, Resulting in Further Harms to Plaintiffs.

                 85.    Defendants’ announcement and implementation of a policy to exclude

undocumented non-citizens from the population count used for purposes of congressional

apportionment will further injure Plaintiffs by causing a disproportionate undercount in their

states and localities. This undercount will result in the further dilution of Plaintiffs’ votes and

loss of political representation, as well as under-allocations of federal funding to Plaintiffs’

communities.

                 86.    Research and testing on census participation, including work conducted by

the Census Bureau, have shown that certain demographic groups, including immigrants, non-

citizens, and individuals of Hispanic origin are traditionally “hard to count” for purposes of the

decennial census. This is in part because they are more likely to be suspicious about the purpose

of the decennial census and the government’s use of census data. Census field-testing reveals

that these groups have become even more suspicious and distrustful of government efforts to

collect personal data since President Trump took office in 2017.

                 87.    Trust between the public and the Census Bureau is crucial. Prior studies

conclude that response rates will fall without a high degree of trust, leading to a survey project

that is biased because it excludes people from the data and is no longer representative. The social

and political context during survey implementation can greatly impact trust, confidence, and

participation rates. This is especially the case for vulnerable populations when they perceive an


                                                  24
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 27 of 38



unwelcoming environment or context. A study by Manuel de la Puente conducted in 2004

concluded that individuals with unstable immigration statuses were much less likely to trust the

government and less likely to fill out the decennial census questionnaire.

               88.     A research study by the U.S. Government Accountability Office in 2003

(GAO-03-605) laid out the most appropriate approaches to surveying the Hispanic population

specifically. The report was commissioned because prior government surveys, particularly the

decennial census, observed high rates of non-response with Hispanic respondents. The report

stated that distrust—especially of those representing the government—was a leading factor in

Hispanic immigrant non-response. To fix this, the report recommends increasing trust so that

potential survey respondents are not fearful of their participation, and not suspicious of the

questions being asked or of the decennial census enumerators visiting their community.

               89.     A comprehensive study by the Census Bureau’s Center for Survey

Measurement presented at the National Advisory Committee on Racial, Ethnic, and Other

Populations Fall Meeting 2017 reported an increase in respondents expressing concerns to

researchers and field staff about confidentiality and data access related to immigration, legal

residency, and citizenship status, and their perception that certain immigrant groups are

unwelcome.

               90.     The Presidential Memorandum’s directive to identify and exclude

undocumented non-citizens will increase the likelihood that traditionally hard-to-count groups—

including immigrants, non-citizens, and individuals of Hispanic origin—will not respond to the

2020 Census, which will in turn lead to a disproportionate undercount in states and localities that

have relatively larger shares of these populations.




                                                 25
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 28 of 38



                91.     California, Texas, Florida, Nevada, and New York, and almost all of the

localities within those states in which Plaintiffs reside, have higher percentages of immigrants,

non-citizens, and individuals of Hispanic origin than national and state averages. Thus, a

disproportionate undercount of these groups will result in a disproportionate undercount in

Plaintiffs’ states and localities relative to the nation and the other areas of their states.

                92.     The states in which Plaintiffs reside each use decennial census data to

draw congressional and state legislative districts of equal population, as required by the

Constitution. A disproportionate undercount of the population in Plaintiffs’ localities caused by

Defendants’ public efforts to exclude undocumented non-citizens from the apportionment base

will therefore result in Plaintiffs being drawn into overpopulated voting districts, diluting their

votes and denying them their constitutional right to equal political representation.

                93.     A large number of federal domestic financial assistance programs—

including the Surface Transportation Block Grant (STBG) Program, Medicaid, Title I of the

Elementary and Secondary Education Act of 1965 (Title I), State Children’s Health Insurance

Program (CHIP), and others—rely on decennial census population counts to allocate money to

states and localities. Federal programs that allocate funds based on census-derived data are

highly sensitive to inaccuracies in such data. A disproportionate undercount of the population in

Plaintiffs’ states and localities caused by Defendants’ public efforts to exclude undocumented

non-citizens from the apportionment base will therefore harm Plaintiffs by causing their

communities to receive less federal funding than they would otherwise receive.

                                      CLAIMS FOR RELIEF

                                             COUNT I
                             (Violation of the Apportionment Clause)

                94.     Plaintiffs incorporate the allegations above as if fully made herein.


                                                   26
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 29 of 38



                95.     Pursuant to Article I, Section 2, Clause 3 of the Constitution, as modified

by the Fourteenth Amendment, “Representatives shall be apportioned among the several states

according to their respective numbers, counting the whole number of persons in each state,

excluding Indians not taxed.” U.S. Const., amend. XIV, § 2.

                96.     The Presidential Memorandum ignores the plain text of the Constitution

and its mandate to count the whole number of persons which has always been understood to

include non-citizens regardless of immigration status. It therefore violates the paramount

constitutional objective of the decennial census under Article I, Section 2, Clause 3 and Section 2

of the Fourteenth Amendment to the Constitution: to count every person residing in the United

States, citizen and non-citizen alike.

                97.     Defendants’ violations of the Apportionment Clause have caused and will

continue to cause irreparable injuries to Plaintiffs. The requested declaratory and injunctive relief

is substantially likely to redress these injuries.

                                            COUNT II
                            (Violation of the Equal Protection Clause)

                98.     Plaintiffs incorporate the allegations above as if fully made herein.

                99.     The Fifth Amendment to the Constitution provides that no person shall

“be deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V.

Implicit in this right is a guarantee that the federal government will not interfere with any

person’s enjoyment of the equal protection of the laws. See Weinberger v. Wiesenfeld, 420 U.S.

636, 638, n.2 (1975).

                100.    Just like the Fourteenth Amendment’s equal protection clause, the Fifth

Amendment guarantee of equal protection applies to “all persons within the territorial

jurisdiction,” of the United States, “without regard to any differences of race, of color, or of


                                                     27
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 30 of 38



nationality.” Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886). This includes non-citizens, “whether

their presence here is lawful, unlawful, temporary, or permanent.” Zadvydas v. Davis, 533 U.S.

678, 693 (2001).

               101.    Implementation of the Presidential Memorandum will violate the Fifth

Amendment’s equal protection guarantee because it would result in fewer seats in the U.S.

House of Representatives allocated to states with relatively smaller populations of non-Hispanic

whites and relatively larger populations of non-whites, Hispanics, immigrants, and

undocumented non-citizens—including California, Texas, and Florida—while awarding

additional seats to states with relatively larger populations of non-Hispanic whites and relatively

smaller populations of non-whites, Hispanics, immigrants, and undocumented non-citizens.

               102.    The text of the Presidential Memorandum makes clear that this action is

motivated by the desire to punish certain states that the President believes have “adopted policies

that encourage illegal aliens to enter this country.” Presidential Memorandum § 2. But the

Constitution does not permit the President to dilute the political strength of millions of citizens

based on state policies that favor immigrant communities.

               103.    And because each state is allocated votes in the Electoral College based in

part on the number of seats it holds in the House of Representatives, implementation of the

Presidential Memorandum will weaken the relative voting strength of states with relatively

smaller populations of non-Hispanic white residents and relatively larger populations of non-

white residents, Hispanic residents, and undocumented non-citizen residents.

               104.    Further, the Presidential Memorandum will artificially and

disproportionately depress participation in the 2020 Census in communities with relatively larger

numbers of Hispanics, immigrants, and undocumented non-citizens. The resulting undercount



                                                 28
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 31 of 38



will have ripple effects even beyond the House of Representatives and the Electoral College. It

will substantially reduce the amount of federal funds distributed to states and localities where

these undercounted groups comprise a relatively larger share of the population.

                105.     These discriminatory results are not some unforeseen consequence of

Defendants’ actions. The very purpose of the Presidential Memorandum is to inflict these

injuries on non-white, immigrant communities and the states in which they reside. Defendants’

invidious intent is evident from their dogged efforts to include the citizenship question on the

2020 Census. Although Defendants initially defended their actions by claiming they were

necessary to enforce the Voting Rights Act, they have now abandoned that pretextual façade.

With their brass knuckles stripped bare, it is plain that Defendants main motivation is to

artificially inflate the political power of non-Hispanic whites and to lock in those gains for at

least the next decade.

                106.     Defendants’ violations of the Fifth Amendment’s equal protection

guarantee will cause irreparable injuries to Plaintiffs. The requested declaratory and injunctive

relief is substantially likely to redress these injuries.

                                             COUNT III
                               (Violation of the Enumeration Clause)

                107.     Plaintiffs incorporate the allegations above as if fully made herein.

                108.     The Constitution requires that an “actual Enumeration” be conducted to

ascertain the “whole number of persons in each State.” U.S. Const. art. I, § 2, cl. 3; U.S. Const.

amend. XIV, § 2.

                109.     The exclusion of undocumented non-citizens from the apportionment base

thus cannot be performed without reliance on non-Census data such as administrative records




                                                    29
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 32 of 38



“compiled in connection with the census” but not as part of the 2020 Census itself. See 2019

Executive Order (emphasis added).

                110.    Defendants’ reliance on non-census data for apportionment purposes, as

announced and directed by the Presidential Memorandum, violates the Enumeration Clause’s

requirement that apportionment populations be determined through an “actual Enumeration”—

the decennial census.

                111.    Defendants’ violations of the Enumeration Clause have caused and will

continue to cause Plaintiffs’ irreparable injuries. The requested declaratory and injunctive relief

is substantially likely to redress these injuries.

                                           COUNT IV
                        (Violation of 13 U.S.C. §§ 141, 195—Ultra Vires)

                112.    Plaintiffs incorporate the allegations above as if fully made herein.

                113.    The Secretary of Commerce is required to “take a decennial census of

population” and report a “tabulation of total population by States . . . as required for the

apportionment of Representatives in Congress among the several States” to the President. 13

U.S.C. § 141(a), (b).

                114.    The Presidential Memorandum violates this statutory requirement by

directing the Secretary of Commerce to report apportionment data other than a “tabulation of

total population.”

                115.    In his “determination of population for purposes of apportionment of

Representatives in Congress” as required by 13 U.S.C. § 141, the Secretary of Commerce cannot

make “use of the statistical method known as ‘sampling.’” 13 U.S.C. § 195.

                116.    Because the citizenship data to be compiled by the Secretary as directed

by the Presidential Memorandum is not collected through the decennial census itself, those data


                                                     30
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 33 of 38



are less complete than decennial census data by construction. The citizenship data thus pertains

only to a subset—a sample—of the total population.

                117.    The Presidential Memorandum violates 13 U.S.C. § 195 by directing the

Secretary of Commerce to rely on statistical sampling in his determination of population for

apportionment purposes.

                118.    By disregarding the limitations imposed by 13 U.S.C. § 141 and § 195,

Defendants are acting ultra vires.

                119.    Defendants’ ultra vires acts in violation of 13 U.S.C. § 141 and § 195

have caused and will continue to cause Plaintiffs’ irreparable injuries. The requested declaratory

and injunctive relief is substantially likely to redress these injuries.

                                            COUNT V
                             (Violation of 2 U.S.C § 2a—Ultra Vires)

                120.    Plaintiffs incorporate the allegations above as if fully made herein.

                121.    The President is required by statute to transmit a reapportionment

statement “showing the whole number of persons in each State, excluding Indians not taxed, as

ascertained under the . . . decennial census.” 2 U.S.C. § 2a(a).

                122.    The Presidential Memorandum violates this statutory requirement by

causing the President to transmit a reapportionment statement that excludes undocumented non-

citizens and thus does not show “the whole number of persons in each State.”

                123.    The Presidential Memorandum further violates this statutory requirement

by causing the President to transmit a reapportionment statement incorporating data that was not

“ascertained under the . . . decennial census,” citizenship information compiled by Secretary of

Commerce through administrative records.




                                                   31
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 34 of 38



                124.    By disregarding the limitations imposed by 2 U.S.C. § 2a, the President is

acting ultra vires.

                125.    The President’s ultra vires acts in violation of 2 U.S.C. § 2a has caused

and will continue to cause Plaintiffs’ irreparable injuries. The requested declaratory and

injunctive relief is substantially likely to redress these injuries.

                                            COUNT VI
                         (Violation of the Administrative Procedure Act)

                126.    Plaintiffs incorporate the allegations above as if fully made herein.

                127.    As federal administrative agencies, the Department of Commerce and the

Census Bureau are subject to the Administrative Procedure Act (“APA”). 5 U.S.C. § 701(b)(1).

                128.    Upon information and belief, following receipt of the Presidential

Memorandum, the Department of Commerce has issued (or will imminently issue) directives to

the Census Bureau, constituting final agency action, to implement the policy of excluding

undocumented non-citizens from the decennial census count used for congressional

apportionment, as set forth in the Presidential Memorandum.

                129.    The APA requires courts to find unlawful and set aside any final agency

action that is, inter alia, “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” 5 U.S.C. § 706(2)(A); “contrary to constitutional right, power, privilege or

immunity,” id. § 706(2)(B); “in excess of statutory jurisdiction, authority, or limitations, or short

of statutory right,” id. § 706(2)(C); or “without observance of procedure required by law,” id. §

706(2)(D).

                130.    Defendants’ implementation of the Presidential Memorandum is arbitrary

and capricious, an abuse of discretion, and otherwise not in accordance with law; contrary to




                                                   32
          Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 35 of 38



constitutional right, power, privilege or immunity; in excess of statutory jurisdiction and

authority; and without observance of procedure required by law.

               131.    Defendants’ implementation of the Presidential Memorandum is contrary

to constitutional right, power, privilege or immunity, and therefore violates the APA, because it

contravenes the unambiguous command, first articulated in Article I, Section 2, Clause 3 of the

Constitution and revised by the Fourteenth Amendment, that the “whole number of persons in

each State” be counted for the apportionment of congressional seats pursuant to an “actual

Enumeration.” 5 U.S.C. § 706(2)(B).

               132.    Defendants’ implementation of the Presidential Memorandum is in excess

of clear statutory authority because the Census Act requires the Secretary of Commerce to report

a “tabulation of total population by States” and forbids him from relying on statistical sampling

for purposes of reporting population figures to be used for congressional apportionment. Id. §

706(2)(C).

               133.    Defendants’ implementation of the Presidential Memorandum also departs

from longstanding policy without any reasoned basis and disregards the lack of reliable statistical

methods to exclude undocumented individuals—identified through administrative records

collected outside the decennial census process—from the apportionment base. In addition,

contrary to the requirements of OMB policy directives and Census Bureau governing guidelines,

the data collected by the Census Bureau about undocumented non-citizens pursuant to the

Presidential Memorandum will not be reliable, clear, or complete. This is arbitrary and

capricious and violates the APA. 5 U.S.C. § 706(2)(A).

               134.    Defendants’ implementation of the Presidential Memorandum further

contravenes the APA because it departs from the 2020 Residence Rule that the Census Bureau



                                                33
           Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 36 of 38



adopted after notice-and-comment rulemaking without observance of the procedure required by

law. Id. § 706(2)(D).

               135.     The implementation of the Presidential Memorandum has harmed and will

continue to harm Plaintiffs unless Defendants’ unlawful actions are set aside pursuant to § 706 of

the APA.

                                    PRAYER FOR RELIEF

               136.     WHEREFORE, Plaintiffs pray that the Court:

                        a.    Declare that Defendants’ exclusion of undocumented non-citizens

                              from the apportionment base, as announced and directed by the

                              Presidential Memorandum, violates Article I, Section 2, Clause 3

                              of the Constitution and the Fifth and Fourteenth Amendments to

                              the Constitution.

                        b.    Declare that Defendants’ exclusion of undocumented non-citizens

                              from the apportionment base, as announced and directed by the

                              Presidential Memorandum, violates 2 U.S.C. § 2a and the Census

                              Act, including 13 U.S.C. §§ 141, 195.

                        c.    Declare that Defendants’ implementation of the Presidential

                              Memorandum and exclusion of undocumented non-citizens from

                              the apportionment base and any implementing actions are arbitrary

                              and capricious, an abuse of discretion, and not in accordance with

                              law; contrary to constitutional right, power, privilege or immunity;

                              in excess of statutory jurisdiction and authority; and without

                              observance of procedure required by law, in violation of

                              § 706(2)(A)–(D) of the APA.
                                                  34
         Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 37 of 38



                      d.   Declare that any reapportionment statement sent from the President

                           to Congress excluding undocumented non-citizens residing in the

                           United States from the apportionment base is void;

                      e.   Mandate that the Secretary of Commerce tabulate and report the

                           total population by states under 13 U.S.C. § 141(b) based solely on

                           the total number of residents in each state, including

                           undocumented non-citizens, and without providing information

                           about the number of undocumented non-citizens in each state;

                      f.   Mandate that the President transmit to the Congress a statement of

                           the whole number of persons in each State and the number of

                           Representatives to which each State would be entitled under an

                           apportionment of the then-existing number of Representatives by

                           the method known as the method of equal proportions based on the

                           total number of residents of each state, including undocumented

                           non-citizens;

                      g.   Preliminarily and permanently enjoin Defendants and all those

                           acting in concert with them from excluding undocumented non-

                           citizens from the apportionment base and from taking any actions

                           to implement or further such exclusion;

                      h.   Award Plaintiffs reasonable costs, expenses, and attorney’s fees,

                           pursuant to 28 U.S.C. § 2412; and

                      i.   Award such additional relief as the interests of justice may require.


Date: July 31, 2020                           Respectfully submitted,

                                             35
Case 8:20-cv-02225-PX Document 1 Filed 07/31/20 Page 38 of 38




                              _/s/ Daniel Grant
                              Daniel Grant (Bar No. 19659)
                              Shankar Duraiswamy*
                              Carlton Forbes*
                              Jeffrey Cao*
                              Morgan Saunders*
                              Patricio Martínez-Llompart*
                              COVINGTON & BURLING LLP
                              One City Center
                              850 10th Street, NW
                              Washington, D.C. 20001
                              Tel: (202) 662-6000
                              Fax: (202) 662-6302
                              dgrant@cov.com
                              sduraiswamy@cov.com
                              cforbes@cov.com
                              jcao@cov.com
                              msaunders@cov.com
                              pmartinezllompart@cov.com

                              P. Benjamin Duke*
                              COVINGTON & BURLING LLP
                              The New York Times Building
                              620 Eighth Avenue
                              New York, NY 10018-1405
                              Tel: (212) 841-1000
                              Fax: (212) 841-1010
                              pbduke@cov.com

                              Attorneys for Plaintiffs

                              * pro hac vice application forthcoming




                             36
